Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
       Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
       303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
       corrections@akcourts.us.



                THE SUPREME COURT OF THE STATE OF ALASKA

In the Matter of the Adoption of                    )
                                                    )    Supreme Court No. S-15904
HANNAH L., a Minor.                                 )
                                                    )    Superior Court No. 3PA-13-00149 PR
                                                    )
                                                    )    OPINION
                                                    )
                                                    )    No. 7157 – March 10, 2017
                                                    )

               Appeal from the Superior Court of the State of Alaska, Third
               Judicial District, Palmer, Vanessa White, Judge.

               Appearances: Kristen C. Stohler, Stohler Law, P.C., Palmer,
               for Appellant Daniel W. Notice of nonparticipation filed by
               Appellee Brandon L. No appearance by Appellee Tarrah W.

               Before: Stowers, Chief Justice, Fabe, Winfree, Maassen, and
               Bolger, Justices.

               WINFREE, Justice.


I.     INTRODUCTION
               Alleging that parenting failures waived the biological father’s otherwise
legally required consent, a stepfather petitioned to adopt his wife’s daughter over the
biological father’s objection. The superior court determined that the proposed adoption
was not in the child’s best interests and denied the petition. On reconsideration the court
noted that the child’s best interests determination was sufficient to deny the petition and
concluded that a determination whether the biological father had waived consent was
unnecessary, but nonetheless determined that the biological father’s actions did not
constitute a waiver of consent. The stepfather appeals. Because the record supports the
court’s best interests determination — and that determination by itself is sufficient to
block the adoption — we affirm the court’s decision denying the adoption petition.
II.    FACTS AND PROCEEDINGS
             Tarrah W. and Brandon L. are the biological parents of Hannah,1 born in
2007. Tarrah and Brandon never married; they ended their relationship when Hannah
was an infant. Tarrah and Daniel W. married in 2008.
             Tarrah and Brandon initially had no formal custody and visitation
agreement. Brandon exercised frequent visits with Hannah by requesting time from
Tarrah, who generally was accommodating. Brandon’s time with Hannah included
overnight visits approximately every other weekend and other extended visits.
             According to Tarrah, Hannah began resisting visitation with Brandon
around June 2011. Hannah would scream and cry and refuse to see Brandon. Tarrah
would on occasion physically force Hannah to participate by, for example, removing
Hannah from Tarrah’s car, putting Hannah in Brandon’s car, and leaving. Alternatively
she might “bribe” Hannah by telling her she could get ice cream or go to the toy store on
the way to Brandon’s house. Tarrah discussed Hannah’s resistence with Brandon, but
he was generally dismissive, asserting that children frequently and inexplicably behave
defiantly.
             Tarrah said she stopped “forcing” Hannah to participate in visitation with
Brandon starting in spring 2012; from then until June 2013, despite frequent requests,
Brandon saw Hannah only once or twice. Brandon and Tarrah typically communicated



      1
              Initials for the adults’ last names and a pseudonym for the child are used
to protect the child’s privacy.

                                           -2-                                     7157
through text messaging, and his persistent requests generally were ignored.
             In April 2013 Tarrah proposed counseling to heal Hannah and Brandon’s
relationship. Brandon disagreed with counseling, believing there was “nothing wrong
with my daughter” and it “could do [her] more damage.” He accused Tarrah of being
“dramatic” and using counseling as an obstacle to his time with Hannah.            Over
Brandon’s objection Tarrah initiated counseling for Hannah in late April. In June Tarrah
told Brandon that the counselor recommended Hannah have no contact with him and that
Tarrah was taking that recommendation. Tarrah invited Brandon to call the counselor.
             Daniel petitioned in early June to adopt Hannah, asserting that Brandon’s
consent to the adoption was not required under AS 25.23.050(a).2 Brandon was not
served with the petition. Unaware of the adoption action, a short time later Brandon sued
Tarrah for legal and physical custody of Hannah.

      2
              AS 25.23.040(a)(2) generally requires the father’s consent before a minor
may be adopted: “[A] petition to adopt a minor may be granted only if written consent
. . . has been executed by . . . the father of the minor . . . .” But AS 25.23.050(a)
provides:
             Consent to adoption is not required of
                           (1) . . . a parent who has abandoned a
                    child for a period of at least six months;
                           (2) a parent of a child in the custody of
                    another, if the parent for a period of at least one
                    year has failed significantly without justifiable
                    cause, including but not limited to indigency,
                                (A) to communicate
                           meaningfully with the child, or
                                  (B) to provide for the care
                           and support of the child as
                           required by law or judicial decree;
                           ....

                                           -3-                                     7157

             The superior court consolidated the matters and held an evidentiary hearing
on interim custody in August. The court awarded Tarrah interim primary physical
custody and awarded Brandon supervised visitation twice weekly. Four supervised visits
between Brandon and Hannah were attempted, but visitation continued to be
unsuccessful because Hannah verbally and physically resisted meeting with Brandon.
             Brandon was allowed to select a new counselor for Hannah to alleviate bias
concerns, and Hannah began therapy with the new counselor in September.                In
November the superior court mediated a settlement agreement addressing the custody
dispute and placing the adoption petition on hold for six months. The parties agreed
Brandon would not have legal or physical custody, but he gained certain visitation rights.
Daniel agreed he would not later argue that Brandon had waived parental consent to
adoption by failing to significantly support Hannah if: (1) Brandon paid his base
monthly child support for six months; (2) Brandon complied with Hannah’s counselor’s
recommendations; and (3) the counselor believed Brandon and Hannah made sufficient
progress during reunification therapy.3
             After the six months had elapsed a bench trial on the contested adoption
took place in May and June of 2014; the superior court made its decision on the record
at the end of June and rendered written Findings of Fact and Conclusions of Law in
March 2015. The court denied Daniel’s adoption petition because it was not in Hannah’s
best interests4 and determined that Brandon’s conduct did “not justify the termination of

      3
             See AS 25.23.050(a)(2)(B). The settlement agreement did not address the
other two relevant bases for waiver under AS 25.23.050(a). See AS 25.23.050(a)(1)
(abandoning a child for six months); AS 25.23.050(a)(2)(A) (failing to communicate
meaningfully with a child for one year).
      4
             Under AS 25.23.120(c) the superior court may issue a final decree of
adoption only if it “determines that the required consents have been obtained or excused
                                                                           (continued...)

                                           -4-                                      7157

his parental rights.” The court instead determined that it was in Hannah’s best interests
to maintain a relationship with Brandon; the court observed that Brandon had neither
“taken a meaningful role” nor “demonstrated consistent involvement” in Hannah’s life,
and it ordered mandatory reunification therapy with the expectation of transitioning into
a regular visitation schedule.
             Daniel sought reconsideration, asserting, among other things, that the
superior court had failed to determine whether Brandon had waived his right to consent
to the adoption. Daniel argued that Brandon’s failure to meaningfully communicate,
failure to provide support, and abandonment constituted waiver of consent. The court
issued a reconsideration order clarifying its findings and conclusions two days after
Daniel’s motion would otherwise have been deemed denied under Alaska Civil
Rule 77(k)(4).5 The order included findings that Brandon did not waive consent to the
adoption. The court also explained it had not previously addressed waiver because “on
the basis of the entirety of the testimony heard” it had determined that adoption was not
in Hannah’s best interests.
             Daniel appeals the adoption ruling, asserting that: (1) the court’s order on
reconsideration should be vacated as a matter of law because it was untimely; (2) the
court erred by failing to find that Brandon’s consent had been waived; and (3) the court


      4
            (...continued)
and that the adoption is in the best interest of the person to be adopted.”
AS 25.23.120(c) (emphasis added).
      5
             Rule 77(k)(4) establishes in pertinent part:
             If the motion for reconsideration has not been ruled upon by
             the court within 30 days from the date of the filing of the
             motion, . . . the motion shall be taken as denied.
Alaska R. Civ. P. 77(k)(4).

                                          -5-                                      7157

erred by deciding that adoption was not in Hannah’s best interests. Brandon and Tarrah
have not participated in the appeal.
III.	   STANDARD OF REVIEW
               “When interpreting the Civil Rules we exercise our independent judgment,
adopting the rule of law that is most persuasive in light of reason, precedent, and
policy.”6     “Although we review the superior court’s factual findings in adoption
proceedings for clear error, we review de novo as [a] matter[] of law whether . . . factual
findings satisfy the requirements for application of a statute.”7 We have explained:
               When reviewing factual findings we ordinarily will not
               overturn a trial court’s finding based on conflicting evidence,
               and we will not re-weigh evidence when the record provides
               clear support for the trial court’s ruling; it is the function of
               the trial court, not of this court, to judge witnesses’ credibility
               and to weigh conflicting evidence.[8]
IV.	    DISCUSSION
        A.	    The Superior Court Did Not Err By Issuing Its Reconsideration
               Order.
               The superior court issued its written custody and adoption decision in
March 2015. Daniel timely moved for reconsideration. After 30 days Daniel’s motion
was deemed denied under Rule 77(k)(4).9 Daniel filed a timely notice of appeal the next



        6
             DeNardo v. ABC Inc. RVs Motorhomes, 51 P.3d 919, 922 (Alaska 2002)
(quoting Peter v. Progressive Corp., 986 P.2d 865, 867 (Alaska 1999)).
        7
               In re Adoption of S.K.L.H., 204 P.3d 320, 324-25 (Alaska 2009).
        8
            Id. at 325 (quoting Tessa M. v. State, Dep’t of Health & Soc. Servs., 182
P.3d 1110, 1114 (Alaska 2008)).
        9
             See Alaska R. Civ. P. 77(k)(4) (“If the motion for reconsideration has not
been ruled upon by the court within 30 days . . . the motion shall be taken as denied.”).

                                              -6-	                                   7157

day.10 But the following day, notwithstanding that the motion to reconsider was already
deemed denied under Rule 77(k)(4), the court issued its “Order Denying Motion for
Reconsideration and Clarifying Findings of Facts and Conclusions of Law,” directly
addressing Daniel’s reconsideration contentions.
              Daniel asserts that the superior court erred by ruling on his motion for
reconsideration two days after the 30-day time period provided by Rule 77(k)(4) expired.
Daniel urges us “to vacate the trial court’s [reconsideration order] as untimely and to rely
on the record as it existed [on the date given by Rule 77(k)(4)].” Arguing that the
“deadline is not optional, it is mandatory,” Daniel suggests that the court made “novel
factual and legal findings relative to its original order” that were inappropriate because
the order was late.11 He also contends that the delay required him to undertake
unanticipated additional appellate briefing while “not knowing exactly what findings of
fact and conclusions of law” were subject to appeal.
              We reject Daniel’s contentions.        To the extent the Civil Rules are
“mandatory” in this context, their enforcement is against parties, not the court.12
Rule 77(k)’s limited purpose is “to remedy mistakes in judicial decision-making where


       10
                See Alaska R. App. P. 204(a)(1), (3)(E) (providing notice of appeal shall
be filed within 30 days of judgment appealed from; this period terminates and reinitiates
in full at earliest of either court ruling on reconsideration or operation of Rule 77(k)(4)).
       11
              Daniel’s additional argument that the superior court’s reconsideration
findings and conclusions were issued “without allowing any other party an opportunity
to respond” is baseless. A court need only consider requesting another party’s response
before granting reconsideration. See Alaska R. Civ. P. 77(k)(3). Here the
reconsideration motion was Daniel’s and the court denied it.
       12
              Cf. Alaska R. Civ. P. 95(a) (providing that “[f]or any infraction of these
rules” the trial court may assess penalties warranted under the circumstances and
necessary to discourage future similar conduct, and that such penalties “may be imposed
upon offending attorneys or parties” (emphasis added)).

                                            -7-                                        7157

grounds exist, while recognizing the need for a fair and efficient administration of
justice.”13 A party requesting reconsideration invites the court to reassess its ruling.14
The court is therefore authorized to enter new factual and legal findings addressing
reconsideration arguments. Contrary to Daniel’s implication, denying reconsideration
by providing additional analysis or clarification cannot in itself be prejudicial. The
superior court’s additional determinations clarified its prior order’s alleged shortcomings,
comporting with Rule 77(k)’s purpose of efficiently remedying potential mistakes in
judicial decision-making.15 Moreover the additional findings, conclusions, and analysis
better serve us in undertaking meaningful review.16 Finally, we note that Daniel was
notified of his appellate briefing due date over two months after he filed his appeal
notice. He then requested and was granted two 30-day extensions to file his brief.
Daniel had more than adequate time to address the reconsideration ruling.
              We conclude that the superior court did not violate Rule 77(k) by issuing
the delayed reconsideration order.




       13
            Magden v. Alaska USA Fed. Credit Union, 36 P.3d 659, 663 (Alaska 2001)
(quoting Neal & Co. v. Ass’n of Vill. Council Presidents Reg’l Hous. Auth., 895 P.2d
497, 506 (Alaska 1995)).
       14
             See Alaska R. Civ. P. 77(k)(1)-(2) (establishing grounds for reconsideration
request and mandating specificity about ruling “movant wishes the court to consider”).
       15
              See Magden, 36 P.3d at 663.
       16
                See Price v. Eastham, 128 P.3d 725, 727 (Alaska 2006) (“[F]indings are
sufficient[] . . . if they resolve all critical areas of dispute in the case and are sufficiently
detailed to allow for meaningful appellate review. In particular, the superior court must
provide findings sufficient to give a clear understanding of the grounds upon which it
reached its decision.”).

                                              -8-                                          7157

       B.	    The Superior Court Did Not Err By Denying The Adoption Petition.
              1.	    Denial of an adoption petition can be based on either prong —
                     lack of required consent or best interests of the child.
              Under AS 25.23.120(c) a court is permitted to issue a final decree of
adoption only if it determines both that “the required consents have been obtained or
excused” and that “the adoption is in the best interest of the person to be adopted.”17 The
superior court initially ruled that after making its best interests determination it did not
need to examine whether Brandon had waived his right to consent to the adoption.
Daniel argues that “[t]he trial court erred by failing to make findings whether [Brandon]
waived his right to consent to [the] adoption.” Daniel’s argument is based on a
technicality — that if the reconsideration order is vacated there are no consent
findings — but, as discussed above, the reconsideration order stands and that order
contained consent findings, rendering Daniel’s error claim moot.18
              We nonetheless examine the merits of Daniel’s assertion that consent
findings are a “threshold matter” to a best interests determination. It is true that at least
three of our cases articulate the procedural requirement that: “The statutory scheme for
adoption contemplates a separate determination of whose consent must be obtained




       17
             See also In re Adoption of Missy M., 133 P.3d 645, 649 (Alaska 2006)
(“[AS 25.23.120(c)] expressly requires the trial court to engage in two inquiries, one to
determine whether ‘the required consents have been obtained or excused’ and the other
to determine whether ‘the adoption is in the best interest of the person to be adopted.’ ”
(quoting AS 25.23.120(c))).
       18
             “A claim is moot where a decision on the issue is no longer relevant to
resolving the litigation, or where it has lost its character as a ‘present live controvery’
. . . .” Clark v. State, Dep’t of Corr., 156 P.3d 384, 387 (Alaska 2007) (quoting
Municipality of Anchorage v. Baxley, 946 P.2d 894, 899 (Alaska App. 1997)).

                                            -9-	                                       7157

before the merits of a petition for adoption are considered.”19 But in each of those cases
a biological parent relied on the consent requirement to preserve parental rights when
adoption may well have been in the child’s best interests. When adoption is not in the
child’s best interests, that determination alone can protect the parental rights regardless
of consent or waiver. Daniel’s argument that consent findings must be made separately
and irrespective of the best interests determination is therefore without merit.
              Daniel also relies on In re Adoption of S.K.L.H., a decision involving
biological parents who consented to their child’s adoption but then six months later
petitioned to set aside the adoption.20 Reversing the trial court’s decision to set aside the
adoption, we concluded that no grounds existed to void the valid written parental
consent.21 Daniel quotes our In re S.K.L.H. comments about consent to adoption and a
child’s best interests:
              There are times when it may be in the best interests of a child
              to be adopted, but in the absence of parental consent that may
              be impossible. Just as the best interests of a child cannot
              alone overcome a lack of consent, the best interests of a child
              cannot alone overcome a valid consent and previously
              entered adoption decree.[22]
              But those statements actually support our conclusion that a negative
determination under either prong of AS 25.23.120(c) — consent or best interests —
preserves parental rights. To the extent In re S.K.L.H. provides guidance in this case, it


       19
             D.L.J. v. W.D.R., 635 P.2d 834, 838 (Alaska 1981) (emphasis added); see
In re Missy M., 133 P.3d at 649 (quoting D.L.J., 635 P.2d at 838); S.M.K. v. R.G.G., 702
P.2d 620, 623 n.6 (Alaska 1985) (quoting D.L.J., 635 P.2d at 838).
       20
              204 P.3d 320, 321 (Alaska 2009).
       21
              Id. at 321, 327-28, 332.
       22
              Id. at 328.

                                            -10-                                       7157

supports our holding that both prongs of AS 25.23.120(c) must be satisfied before an
adoption can proceed. If both prongs are necessary then the failure to meet either prong
is sufficient for the adoption petition to be denied. In re S.K.L.H. does not require that
superior courts make a consent determination when adoption is not in the child’s best
interests.
              2.	    We affirm the superior court’s determination that adoption is
                     against Hannah’s best interests.
              Daniel contends the superior court abused its discretion in its best interests
analysis because the court was obligated to consider the nine factors enumerated in
AS 25.24.150(c), the statute governing child custody best interests determinations in
cases of divorce, legal separation, or placement of a child when one or both parents has
died.23 On reconsideration the court explained that although it was unpersuaded that
application of the child custody best interests factors was required, those factors “in fact
shaped” the court’s determination. Daniel also contends the court committed clear error
in its factual findings and erred in its best interests determination.
                     a.	    The nine-factor child custody best interests inquiry for
                            domestic relations cases is not mandated for adoption
                            proceedings.
              We disagree with Daniel’s assertion that in an adoption proceeding a court
must consider AS 25.24.150(c)’s nine factors for deciding the best interests of the child.
That statute governs custody decisions, typically in actions between divorcing or
separating parents.24 We have found no statutory language or legislative history, and
Daniel points to none, manifesting a legislative mandate or intent to base adoption best

       23
              AS 25.24.150(c)(1)-(9).
       24
              See AS 25.24.150(a), authorizing courts to “make, modify, or vacate an
order for the custody of or visitation with” a minor child “[i]n an action for divorce or
for legal separation.” (Emphasis added.)

                                           -11-	                                      7157

interests determinations on the nine factors required in the child custody context.25
              The statutory factors are not phrased in a manner translating seamlessly into
the adoption setting. Custody decisions in domestic relations cases typically do not sever
one party’s constitutionally protected parental rights. Instead they determine whether the
parties — both of whom maintain their parental rights — are suited to continue or
assume legal and physical custody of their child, and in what proportion that custody
should be shared.     And we have never expressed that courts must examine the
AS 25.24.150(c) factors for a best interests determination in the adoption context.
              The adoption case In re J.J.J. seemingly suggests some support for Daniel’s
contention.26 There we indicated that in AS 25.24.150(c), “the legislature has set forth
statutory standards [that] guide the trial courts in the difficult determination of a child’s
best interests in custody disputes.”27 We then applied those factors in assessing the
merits of the trial court’s best interests determination.28 But we did not hold that the
AS 25.24.150(c) factors must be applied, and the issue of determining the child’s best
interests was not squarely before us. The In re J.J.J. discussion about weighing
competing factors, for instance, relied on our decision in the adoption case S.O. v. W.S.29
In S.O., although the adoption petition was filed three years after the 1977 enactment of




       25
             See AS 25.23.005-.240 (failing to reference domestic relations child
custody best interests factors).
       26
              718 P.2d 948 (Alaska 1986).
       27
              Id. at 956 (citing a former version of AS 25.24.150(c) containing only six
factors).
       28
              Id.
       29
              Id. (citing S.O. v. W.S., 643 P.2d 997, 1006 (Alaska 1982)).

                                            -12-                                       7157

the AS 25.24.150(c) multiple-factor inquiry,30 we neither relied on nor made reference
to the child custody statutory factors.31
              Daniel’s reliance on In re S.K.L.H. is also misplaced. He cites our
statement in In re S.K.L.H. that “[t]he [trial] court applied the best interests analysis set
forth in AS 25.24.150(c), generally applicable in divorce-like proceedings” as an
instance where we “acknowledged application” of the child custody factors in the
adoption context.32 We did not object to the trial court’s reliance on the child custody
factors, but we did not mandate their use.33 We simply made an observation of the means
by which the trial court arrived at its best interests determination.34
              We conclude as a matter of law that in an adoption proceeding courts are
free to consider relevant AS 25.24.150(c) factors for guidance in making a best interests
determination but that those factors are not mandatory. The superior court therefore did




       30
643 P.2d at 1000; see Ch. 63, § 1, SLA 1977 (enacting the earlier version
of AS 25.24.150(c)).
       31
              Without referring to AS 25.24.150(c), S.O. instead more generally
recognized that in the contested adoption setting the best interests assessment involves
not just comparing social status or economic means, but weighing “myriad factors” such
as the competing parties’ “character and maturity”; their “commitment to the care of the
child”; “the child’s present bonds of affection”; and “the family setting and stability.”
S.O., 643 P.2d at 1006 (quoting In re Anderson, 589 P.2d 957, 974 (Idaho 1978) (Bakes,
J., dissenting)).
       32
              204 P.3d 320, 324 (Alaska 2009) (footnote omitted).
       33
              Id.
       34
              Id.; see also In re Adoption of Missy M., 133 P.3d 645, 649 n.13 (Alaska
2006) (“The superior court stated that it was using the factors listed in AS 25.24.150(c)
to delineate the contours of the best interests of the child standard.”).

                                            -13-                                       7157

not err or abuse its discretion by declining to explicitly address each factor in its order.35
                     b.	    The superior court did not err by determining that
                            adoption is against Hannah’s best interests.36
              The superior court determined not only that the adoption is against
Hannah’s best interests, but also that “[i]t is Hannah’s best interest to have her father in
her life.” The court made several findings relating to Hannah’s best interests based on
“the entirety of the testimony heard.” Specifically the court found that: (1) Hannah’s
“emotional, mental, and social needs would best be served by working towards
developing a loving, meaningful relationship with her father,” and Brandon was capable
of meeting those needs as long as he complied with the court’s recommendations;
(2) Brandon was “interested, willing and able to work towards a closer relationship” with
Hannah, and their relationship “ha[d] not been destroyed”; and (3) the “love and


       35
              See In re Missy M., 133 P.3d at 648 (quoting Fardig v. Fardig, 56 P.3d 9,
11 (Alaska 2002)) (“We will find an abuse of discretion if the trial court ‘. . . failed to
consider statutorily mandated factors . . . .’ ”).
       36
              Daniel has not briefed whether the superior court’s best interests
determination is an ultimate finding of fact reviewed for clear error or a decision
reviewed for abuse of discretion. For purposes of this appeal we assume it is the former.
See In re J.J.J., 718 P.2d 948, 951, 956 (Alaska 1986) (noting “superior court . . .
overturned the [master’s] ‘best interest’ finding as clearly erroneous” and holding
“master’s finding that the boy’s adoption would not be in his best interest was clearly
erroneous”); cf. id. at 956 (“[T]his single factor is far outweighed by other significant
factors and thus does not justify the master’s finding that the adoption would not be in
the boy’s best interests. We have repeatedly stated that in analyzing the best interests of
a child, no single factor should be allowed to outweigh all others.”). Compare In re
Adoption of Bernard A., 77 P.3d 4, 7 (Alaska 2003) (noting in Indian Child Welfare Act
adoption cases “the court’s best interests of the child finding and other factual findings
are reviewed under the ‘clearly erroneous’ standard” (citing In re J.J.J., 718 P.2d at
957)), with Caroline J. v. Theodore J., 354 P.3d 1085, 1091-92 (Alaska 2015)
(reviewing superior court’s AS 25.24.150(c) best interests determination in custody case
for abuse of discretion).

                                            -14-	                                       7157

affection” between Hannah and her father “ha[d] been damaged” but her counselor
believed it was in Hannah’s best interests to work through her issues with her father
“when she [was] ready,” and “a relationship with her father need[ed] to be formed.” The
record supports these findings and we cannot say they are clearly erroneous.
              First, prior to spring 2012 when Tarrah stopped “forcing” Hannah into
visitation, Brandon’s involvement had enhanced Hannah’s emotional, mental, and social
well-being.   Brandon had frequently seen Hannah, including on overnight stays
approximately every other weekend during some periods and for other extended visits
such as camping and fishing trips. Brandon also presented video of a May 2014
“surprise” visit to his mother’s house while Hannah was there, demonstrating that even
though she had not spent any appreciable time with him for over two years she was, as
the counselor noted, “engaging and responsive” and “initiated joking, physical affection”
toward him. The court explained that it gave “significant weight to [the counselor’s]
opinions of Hannah’s emotional needs.” The counselor’s belief was that “Hannah could
benefit in working through this at some point and seeing that her father can be a positive
person in her life.”
              Second, the record supports the superior court’s findings that Brandon
intended to improve his relationship with his daughter and that their relationship was not
beyond repair. The counselor testified that Brandon “really seemed sincere and genuine
. . . that he wanted to build a relationship with [Hannah].” After Tarrah began denying
Brandon’s visitation requests in spring 2012, he persistently continued seeking visits,
and, unaware of the adoption petition, he ultimately filed for custody. On the counselor’s
recommendation Brandon also wrote letters to Hannah, and Hannah wrote back,
expressing in at least one reply that she loved Brandon. In addition to frequent letters,
Brandon sent Hannah holiday cards and gifts. The video of Brandon and Hannah’s May
2014 visit at his mother’s house demonstrated that Hannah appeared fairly comfortable

                                          -15-                                      7157

with Brandon.     The counselor’s assessment of the video was that Hannah was
“interacting pleasantly and not demonstrating any fear or any resistence.” The superior
court noted that although she seemed at times “tentative and uncertain,” she “never
appeared upset or frightened in the presence of her father.” Brandon’s efforts to improve
his relationship with Hannah, his attempts to maintain a connection with her, and her
positive reactions to him support the superior court’s findings.
              Third, the superior court relied on the counselor’s opinion that Hannah
should work through her issues with Brandon. The counselor testified: “I absolutely
believe that it’s worthwhile continuing therapy and . . . [for] Hannah [to] work through
this with her dad because I think there is value in it.” The counselor explained Hannah’s
adverse feelings toward her father may have indicated “intense trauma” that she
associated with him or they may have just resulted from the child’s temperament.
Although the counselor was uncertain whether temperament was the cause, she testified
that Hannah’s behavior could be due to a “perfect storm” of factors including that “her
mom’s reaction . . . probably was secondarily reinforcing [the] behavior,” causing it to
grow. The counselor thought Hannah’s resistance to Brandon may mean she simply
needed “some distance and some space” from the situation before again attempting
reconciliation. The counselor’s biggest concern was that Hannah not feel abandoned by
Brandon, and the counselor felt that after some time had passed Hannah might “be better
able to handle the relationship” and come to “see[] that her father can be a positive
person in her life.”
              The record supports both the underlying findings and the superior court’s
ultimate determination that adoption was not in Hannah’s best interests.37 We affirm the


       37
              Daniel contests several of the superior court’s other factual findings,

arguing that the court clearly erred in finding: (1) for a substantial time period Tarrah

                                                                            (continued...)


                                          -16-                                       7157

superior court’s order denying the adoption as against Hannah’s best interests.38
              3.	    The best interests determination renders moot the parental
                     consent waiver issues.
              Daniel also argues the merits of the superior court’s parental consent waiver
findings. Daniel contends that Brandon waived his right to consent through each of the
following: failure to meaningfully communicate;39 failure to provide care and support;40




       37
              (...continued)
refused Brandon visits with Hannah until he met with Tarrah in person; (2) any obvious
problems in the parent-child relationship did not begin until summer 2013; (3) there was
no corroborating evidence supporting a claim that Brandon’s fiancée whipped Hannah
with a belt; (4) Daniel and Tarrah filed the adoption petition because they felt Daniel
deserved to be recognized as Hannah’s legal parent rather than because they were
focused on Hannah’s best interests; and (5) the counselor testified that Hannah needed
a break from the stress of litigation, when she “unambiguously testified” that Hannah
needed a break from the stress of working to re-form a relationship with her biological
father. Daniel does not explain how these factual challenges relate to legal issues, but we
take his argument to be that different fact findings could lead to a determination that the
adoption is in Hannah’s best interests. We disagree because the superior court’s
controlling findings about Hannah’s best interests have been discussed above, and the
court explained those findings were made “on the basis of the entirety of the testimony
heard.” We again note: “When reviewing factual findings we ordinarily will not
overturn a trial court’s finding based on conflicting evidence, and we will not re-weigh
evidence when the record provides clear support for the trial court’s ruling . . . .” In re
S.K.L.H., 204 P.3d at 325 (quoting Tessa M. v. State, Dep’t of Health & Soc. Servs., 182
P.3d 1110, 1114 (Alaska 2008)).
      38
             Because we conclude that a consent finding was not necessary, the superior
court’s best interests determination satisfies the statute’s requirements. See In re
S.K.L.H., 204 P.3d at 325 (“We review de novo . . . whether . . . factual findings satisfy
the requirements for application of a statute.” (citing In re Missy M., 133 P.3d at 648)).
       39
              AS 25.23.050(a)(2)(A).
       40
              AS 25.23.050(a)(2)(B).

                                           -17-	                                     7157

and abandonment.41 Because we affirm the superior court’s determination that the
adoption is against Hannah’s best interests and thus no adoption decree may issue,42 we
do not need to address Daniel’s claim that the waiver findings were erroneous.43
V.    CONCLUSION
             We AFFIRM the superior court’s decision denying the adoption petition.




      41
             AS 25.23.050(a)(1).
      42
             See supra Section IV.B.1.
      43
              See Maness v. Daily, 184 P.3d 1, 8 (Alaska 2008) (quoting Clark v. State,
Dep’t of Corr., 156 P.3d 384, 387 (Alaska 2007) (A claim is moot “where a decision on
the issue is no longer relevant to resolving the litigation.”)).
               We likewise do not need to address the related contention that the superior
court misinterpreted the parties’ settlement agreement respecting whether Daniel waived
his right to argue failure to provide care and support.

                                          -18-                                      7157